DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 15, line 1, it appears that the term “comprise” should be changed to “comprises.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims, 1, 3, 5-8, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Chinese Pat. No. CN2904267) in view of He (Chinese Pat. No. CN2881936Y) and further in view of Ault et al. (U.S. Pat. No. 5,118,196, hereinafter “Ault”). 
Specifically, regarding Claim 1, Lu discloses a protective cover assembly for an electrical wall switch disposed on a wall (first paragraph of page 3 of Applicant provided English translation), the electrical wall switch having an actuator (5) physically contactable and actuatable by a user for controlling electrical power to a load from an electrical power source (FIG. 1), said protective cover assembly comprising: an enclosure (1) having a sidewall having an inner surface and an outer surface (FIG. 1), a connector (13, 14) for connecting said enclosure over the electrical wall switch to inhibit the user from physically contacting and actuating the actuator of the electrical wall switch (FIG. 1),  a [switch 5] mounted within said enclosure, said [switch 5] movable between a first position and a second position along said inner surface of said enclosure (compare FIGS. 1 and 2).  Lu does not disclose the claimed slider, user movements, and tool.
However, He discloses (i) a slider (7, 10; FIG. 1) slidably mounted within an enclosure (5) engageable with an actuator (1, 2, 6) of the electrical wall switch (3), said slider (7, 10) movable between a first position and a second position along said inner surface of said enclosure (compare FIGS. 1 and 2), and said slider (7, 10) having a first magnetic material member (10), and (ii) that when a user moves said [slider (7,10)] in a first axial direction along said outer surface of said enclosure (5) covering the electrical wall switch (3), the magnetic force acting through said enclosure is operable to move said slider (7,10) from said first position to said second position thereby moving the actuator (1, 2, 6) from a first position to a second position for controlling electrical power to the electrical load (e.g., along sideway 8; FIG. 1), and wherein when the user moves said [slider (7,10)] in a second axial direction along said outer surface of said enclosure covering the electrical wall switch, the magnetic force acting through said enclosure is operable to move said slider (7,10) from said second position to said first position thereby moving the actuator (1, 2, 6) from the second position to the first position for controlling electrical power to the electrical load (e.g., along sideway 8; FIG. 1). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He with those of Lu to simplify ease of actuation by requiring a simple sliding of a digit across the actuator to enable load control. 
The combination of Lu and He discloses substantially all of the limitations of the present invention but does not disclose the claimed tool.  However, Ault discloses a tool (8) having a [second] magnetic material member (FIG. 2, Abstract, col. 4, ll. 55-57, col. 7, ll. 52-55).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ault with those of Lu and He such that the first magnetic material member (of the slider) and the second magnetic material member (of the wand) are operable form a magnetic force therebetween, and slidably utilizing the wand to move the slider between first and second actuating positions to minimize actuation interference (e.g., by unauthorized users without a magnetic tool). 
Regarding Claims 3 and 5, the combination of Lu and Ault discloses substantially all of the limitations of the present invention but does not disclose the claimed slider.  However, He discloses that the (i) slider (7, 10) comprises a first portion (7) disposed adjacent to said inner surface, and a distal portion (10) engageable with a surface rocker portion of the actuator (e.g., 10 contacts 1 magnetically), as recited in Claim 3, and (ii) first magnetic material member is slidable against said inner surface of said enclosure (IS; see FIG. 1 reproduced and annotated below), as recited in Claim 5.

    PNG
    media_image1.png
    956
    655
    media_image1.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ault with those of Lu and He such that the first magnetic material member (of the slider) and the second magnetic material member (of the wand) operable form a magnetic force therebetween and slidably utilizing the wand to move the slider between first and second actuating positions to minimize actuation interference (e.g., by unauthorized users without a magnetic tool). 
Regarding Claim 6, Lu discloses that the enclosure comprises a front wall disposable over the actuator of the electrical wall switch and a surrounding peripherally-extending sidewall extending towards the electrical wall switch (FIG. 1). 
Regarding Claim 7, Lu discloses that enclosure comprises a rectangular front wall, said surrounding sidewall comprises a horizontal top side wall, a horizontal bottom sidewall, a right vertical sidewall, and a left vertical sidewall defining a rectangular opening, and wherein said opening of said surrounding sidewall comprises a rectangular opening (FIG. 1), but does not disclose the opening having a width between 2.7 inches and 3.5 inches, and a length between 4.5 inches to 5.5 inches.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such dimensions to satisfy sufficient operational sizing requirements within a wall since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
Regarding Claim 8, the combination of Lu, He, and Ault, discloses substantially all of the limitations of the present invention but does not disclose the claimed slider.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a one-piece magnetic slider to effect actuation while providing operational durability since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 16, 17, and 20 include language similar to that of Claim 1 and are rejected for reasons at least similar to those discussed above.
Regarding Claim 18, Lu discloses attaching at least one magnetic material member (12) to the actuator (5) of the electrical wall switch (FIG. 1).
Regarding Claim 19, Lu discloses securing the enclosure (1) over the actuator (5) of the electrical wall switch (FIG. 1, when rotated 180 degrees and unit 1 is upside-down).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ault.
Regarding Claim 9, Lu discloses a protective cover assembly for an electrical wall switch disposed on a wall (first paragraph of page 3 of Applicant provided English translation),  the electrical wall switch having an actuator (5) physically contactable and actuatable by a user for controlling electrical power to a load from an electrical power source (FIG. 1), said protective cover assembly comprising: an enclosure (1) having a sidewall having an inner surface and an outer surface (FIG. 1), a connector (13, 14) for connecting said enclosure over the electrical wall switch to inhibit the user from physically contacting and actuating the actuator of the electrical wall switch (FIG. 1), at least one first magnetic material member (12) attachable to the actuator (5; FIG. 1), said enclosure (1) covering said at least one first magnetic material member (12) attached to the actuator (5; FIG. 1, when rotated 180 degrees and unit 1 is upside-down).  Lu does not disclose the claimed tool.  
However, Ault discloses a tool (8) having a second magnetic material member (FIG. 2, Abstract, col. 4, ll. 55-57, col. 7, ll. 52-55), said first magnetic material member (45) and said second magnetic material member (14) forming a magnetic force therebetween (col. 7, ll. 52-55), wherein when the user moves said tool in a first direction adjacent to said outer surface of said enclosure (of unit 5), the magnetic force acting through said enclosure is operable to move the actuator from a first position to a second position for controlling electrical power to the electrical load (col. 7, ll. 52-55), and wherein when the user moves said tool a second direction adjacent to said outer surface of said enclosure the magnetic force acting through said enclosure is operable to move the actuator from the second position to the first position for controlling electrical power to the electrical load (e.g., the contacts are returned to the initial position; col. 7, ll. 52-55). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ault with those of Lu to minimize actuation interference by unauthorized users without a magnetic tool. 
Regarding Claim 12, Lu discloses that enclosure comprises a rectangular front wall, said surrounding sidewall comprises a horizontal top side wall, a horizontal bottom sidewall, a right vertical sidewall, and a left vertical sidewall defining a rectangular opening, and wherein said opening of said surrounding sidewall comprises a rectangular opening (FIG. 1), but does not disclose the opening having a width between 2.7 inches and 3.5 inches, and a length between 4.5 inches to 5.5 inches.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize such dimensions to satisfy sufficient operational sizing requirements within a wall since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ault, and further in view of Altonen et al. (U.S. Pat. Pub. No. 2010/0127626, hereinafter “Altonen”). 
Specifically, regarding Claim 13, the combination of Lu and Ault discloses substantially all of the limitations of the present invention and Lu further discloses a housing (1, 2, 13), said actuator (5) movable between the first position and the second position (FIGS. 1 and 2), said actuator having an outer surface (e.g., a portion of 5 exposed via an opening in 2; FIG. 1), and wherein said at least one magnetic material member (12) attachable to the actuator comprises the at least one magnetic material member disposed in said actuator below said outer surface (FIG. 1), but does not disclose the claimed controller. 
However, Altonen discloses a controller (234) disposed in said housing (of 200)  for controlling the electrical power to the load (¶¶ [0057], [0060]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Altonen with those of Lu and Ault to provide multiple controlled load options for a device user. 
Regarding Claim 15, Lu discloses that the actuator (5; FIG. 1) comprises a rocker (5) having a first portion and a second portion (each end portion 12), and wherein said magnetic material member comprises a first magnetic material member (a first one of 12; FIG. 1) connected to said first portion of said rocker (5), and a second magnetic material member connected to said second portion of said rocker (a second one of 12; FIG. 1).
Allowable Subject Matter
Claims 2, 4, 10, 11, 14, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833